DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 8-10, 12 and 14-20 have been amended. Claims 21-26 have been newly added. Claims 6-7, 11, and 13 have been cancelled. Claims 1-5, 8-10, 12 and 14-26 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita (US Publication No. 2012/0198134 -- "Nakashita") in view of Hamaguchi (US Publication No. 2015/0106550 -- "Hamaguchi") in further view of Kunimatsu et al.  (US Publication No. 2016/0062660 -- "Kunimatsu").

Regarding claim 1, Nakashita teaches An information processing apparatus with a plurality of semiconductor memories which are non-volatile including at least a first semiconductor memory that responds to a delete command and a second semiconductor memory that responds to a delete command, the information processing apparatus comprising: (Nakashita paragraph [0002], The present invention relates to a memory control apparatus that controls data writing into a storage, a control method and a storage medium therefor, and an image forming apparatus. In particular, the present invention relates to a memory control apparatus that controls data writing into and data deletion from a semiconductor disk (hereinafter, referred to as the SSD) having a flash memory, a control method therefor, a storage medium storing a program for executing the control method, and an image forming apparatus mounted with the memory control apparatus. The semiconductor memory includes two component memories for different purposes described below. Nakashita paragraph [0011], In SSDs, unlike HDDs, it is possible to completely delete data to be deleted by performing rewriting once. However, data to be deleted cannot directly be rewritten due to ware leveling by means of normal write processing and special write processing must be made in order to completely delete data to be deleted. As stated, a special command/processing must be made by the control system to perform data deletion, this corresponds to a command) a controller that compares a volume of unnecessary data of one of the plurality of semiconductor memories to a threshold of the one of the plurality of semiconductor memories and transmits a delete command based on a result of the comparison, (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously deleted, resulting in the comparison being between the delete and the threshold and exceeding the threshold) wherein the controller compares a volume of unnecessary data of the first semiconductor memory to a threshold of the first semiconductor memory, which is set in advance, and (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously deleted, resulting in the comparison being between the delete and the threshold and exceeding the threshold).
Nakashita does not teach compares a volume of unnecessary data of the second semiconductor memory to a threshold of the second semiconductor memory, which is set in advance, based on the comparison of the volume of the unnecessary data of the first semiconductor memory to the set threshold of the first semiconductor memory.
However, Hamaguchi teaches compares a volume of unnecessary data of the second semiconductor memory to a threshold of the second semiconductor memory, which is set in advance, (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Nakashita in view of Hamaguchi does not teach a threshold of the second semiconductor memory, which is set in advance, based on the comparison of the volume of the unnecessary data of the first semiconductor memory to the set threshold of the first semiconductor memory.
However, Kunimatsu teaches a threshold of the second semiconductor memory, which is set in advance, based on the comparison of the volume of the unnecessary data of the first semiconductor memory to the set threshold of the first semiconductor memory (Kunimatsu paragraph [0331-0333], For example, in order for all block regions to follow the change of the erasure count shown in FIG. 21, the threshold for a difference of the erasure count of each block region can be set small for wear leveling. [0332] FIG. 22 shows graphs showing an example of a change when the threshold for a difference of the erasure count is set small for wear leveling. [0333] Broken lines in FIG. 22 show the range of a variation of the erasure count of each block region. As shown in FIG. 22, the variation of the erasure count of each block region is made smaller by reducing the threshold, but an occurrence count of erasure processing for wear leveling increases, which could result in a shorter life of the whole nonvolatile semiconductor memories 9, 10. Additional thresholds can be set for semiconductor memories based on previous threshold comparisons. For example, if previous threshold comparisons come back positive resulting in excessive positive determinations resulting 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita and Hamaguchi with those of Kunimatsu. Kunimatsu teaches using previous determinations and threshold comparisons (such as those for determining wear leveling operations) to be used to set a threshold for latter semiconductor memories. In this case, Kunimatsu teaches setting a threshold value based on wear leveling or erasure counts. If too many erasures are happening due to the comparison of unnecessary data constantly being greater than a value, then the next value should be set higher to reduce the number of memory erasures (Kunimatsu paragraphs [0334-0337], To reduce dispersion of the erasure count and suppress the occurrence count of erasure processing by wear leveling, the writing management unit 20 makes a selection of the erasure block region based on the memory usage information 11, the memory usage information 12, and the coloring information 14 when data is written. [0335] FIG. 23 is a graph showing an example of grouping of block regions in accordance with the erasure count. [0336] FIG. 24 is a diagram showing determination criteria for grouping block regions in accordance with the erasure count. [0337] In the present embodiment, each block region is grouped based on the erasure count. Information showing a result of grouping a block region is stored as the memory usage information 11. Incidentally, the information showing the result of grouping the block region may also be stored as the memory specific information 12).

Regarding claim 3, Nakashita in view of Hamaguchi in further view of Kunimatsu teaches The information processing apparatus according to Claim 1, further comprising a first interface that receives an instruction from a user, wherein upon reception of an instruction to delete data stored in the first semiconductor memory, the controller compares the volume of the unnecessary data of the first semiconductor memory to the threshold of the first semiconductor memory (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Regarding claim 4, Nakashita in view of Hamaguchi in further view of Kunimatsu teaches The information processing apparatus according to Claim 1, further comprising a second interface that receives a job, wherein predetermined data is stored in the first semiconductor memory when the job is executed, and upon deletion of the predetermined data after execution of the job is completed, When, in step S101, the CPU 401 receives a data write request for writing to the SSD 413 from the OS which is in operation under the CPU 401, the CPU 401 determines whether or not the image forming apparatus 300 is set to be in the complete erasure mode (a predetermined operation mode) in step S102. Here, the complete erasure mode corresponds to an operation mode in which a complete erasure is enabled for data after writing the data to the SSD 413 (semiconductor storage 1010). In other words, the complete erasure mode corresponds to an operation mode for performing an operation that makes unnecessary data relating to the data written to the SSD 413 be erasable so that the unnecessary data does not remain in the SSD 413. The predetermined data is written according to a write/extended write command, which can then result in an erase/delete command being issued) the controller compares the volume of the unnecessary data of the first semiconductor memory to the threshold of the first semiconductor memory (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Regarding claim 8, Nakashita in view of Hamaguchi in further view of Kunimatsu teaches The information processing apparatus according to Claim 1, wherein the controller acquires the volume of the unnecessary data of the first semiconductor memory from the first semiconductor memory and acquires the volume of unnecessary data of the second semiconductor memory from the second semiconductor memory (Hamaguchi paragraph [0013], According to still another aspect of the present invention, there is provided a computer-readable storage medium storing a computer program for causing a computer to execute steps of a method of controlling an information processing apparatus comprising a semiconductor storage including a plurality of flash memories, the method comprising: determining, when data is written to the semiconductor storage, whether or not the data to be written is specific data for which it is set that unnecessary data relating to the data is made to be erasable so that the unnecessary data does not remain in the semiconductor storage; and writing to the semiconductor storage the data to be written, in a state where an interleave, in which the data is written distributively into the plurality of flash memories, is enabled in a case where it is determined that the data to be written is not the specific data, and in a state where the interleave is disabled in a case where it is determined that the data to be written is not the specific data. The volume of unnecessary data is determined for each memory unit/block in the event of an erasure potentially being required. The volume of unnecessary data is crucial in order to determine whether or not an erase/delete operation is a worthwhile expenditure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches acquiring the volume of the unnecessary data for the first and second semiconductor memories. This is an improvement to the functioning of the system because, as previously mentioned, the volume of unnecessary data allows the system to perform an assessment over whether or not the erase/delete operation will free up more processing/memory than it requires to perform (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Regarding claim 9, Nakashita in view of Hamaguchi in further view of Kunimatsu teaches The information processing apparatus according to Claim 1, wherein the controller adds the volume of the unnecessary data of the first semiconductor memory in accordance with deletion of data stored in the first semiconductor memory, and adds the volume of the unnecessary data of the second semiconductor memory in accordance with deletion of data stored in the second semiconductor memory (Hamaguchi paragraph [0008-0009], With SSDs, unlike HDDs, it is possible to completely erase in a single rewrite the data to be erased. However, with normal write processing, even if an erasure of data is executed by address designation, due to the above-mentioned wear leveling, direct rewriting of the data to be erased cannot be performed. For this reason, in order to erase completely the data to be erased in the SSD, it is necessary to perform special write processing which supports a complete erasure. [0009] However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches acquiring the volume of the unnecessary data for the first and second semiconductor memories. This is an improvement to the functioning of the system because, as previously mentioned, the volume of unnecessary data allows the system to perform an assessment over whether or not the erase/delete operation will free up more processing/memory than it requires to perform (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Doo et al. (US Publication No. 2017/0097790 – “Doo”)

Regarding claim 14, Nakashita teaches An information processing apparatus with a plurality of semiconductor memories which are non-volatile including at least a first semiconductor memory that responds to a delete command and a second semiconductor memory that responds to a delete command, the information processing apparatus comprising: (Nakashita paragraph [0002], The present invention relates to a memory control apparatus that controls data writing into a storage, a control method and a storage medium therefor, and an image forming apparatus. In particular, the present invention relates to a memory control apparatus that controls data writing into and data deletion from a semiconductor disk (hereinafter, referred to as the SSD) having a flash memory, a control method therefor, a storage medium storing a program for executing the control method, and an image forming apparatus mounted with the memory control apparatus. The semiconductor memory includes two component memories for different purposes described below. Nakashita paragraph [0011], In SSDs, unlike HDDs, it is possible to completely delete data to be deleted by performing rewriting once. However, data to be deleted cannot directly be rewritten due to ware leveling by means of normal write processing and special write processing must be made in order to completely delete data to be deleted. As stated, a special command/processing must be made by the control system to perform data a controller having one or more processors which executes instructions stored in one or more memories, the controller being configured to: (Nakashita paragraphs [0065-0066], In accordance with an instruction received by the storage I/F 1001, the memory controller 1002 performs data reading/writing to one of the flash memories 1003 (hereinafter, referred to as the flash memory 1003). The memory controller 1002 is provided with a write processing switch unit 1004. [0066] The memory controller 1002 causes the write processing switch unit 1004 to selectively perform first or second write processing. In the first write processing (normal write processing), data is written into the flash memory 1003. In the second write processing, unnecessary data recorded in the flash memory 1003 is deleted and then data is written into the flash memory 1003) compare a volume of unnecessary data of the first semiconductor memory to a threshold of the first semiconductor memory, which is set in advance; and (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously deleted, resulting in the comparison being between the delete and the threshold and exceeding the threshold) transmit a delete command to the first semiconductor memory and the second semiconductor memory (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously deleted, resulting in the comparison being between the delete and the threshold and exceeding the threshold).
Nakashita does not teach transmit a delete command to the first semiconductor memory and the second semiconductor memory based on a comparison result indicating that the volume of the unnecessary data of the first semiconductor memory is larger than the threshold of the first semiconductor memory, regardless of whether a volume of unnecessary data of the second semiconductor memory is greater than a threshold of the second semiconductor memory.
However, Hamaguchi teaches a transmission unit configured to transmit a delete command to the first semiconductor memory in accordance with a comparison result indicating that the volume of the unnecessary data of the first semiconductor memory is larger than the threshold of the first semiconductor memory, (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Nakashita in view of Hamaguchi does not teach transmit a delete command to the first semiconductor memory and the second semiconductor memory, regardless of whether a volume of unnecessary data of the second semiconductor memory is greater than a threshold of the second semiconductor memory.
transmit a delete command to the first semiconductor memory and the second semiconductor memory, regardless of whether a volume of unnecessary data of the second semiconductor memory is greater than a threshold of the second semiconductor memory (Doo paragraphs [0005-0006], Some exemplary embodiments of the present disclosure provide a semiconductor memory device capable of operating at high speed by efficiently using a command/address bus shared by semiconductor memory devices. According to an exemplary embodiment of the present disclosure, there is provided a memory module including a first memory group including a plurality of first semiconductor memory devices, and a second memory group including a plurality of second semiconductor memory devices. The first semiconductor memory devices included in the first memory group and the second semiconductor memory devices included in the second memory group may share a command/address bus, and wherein the first semiconductor memory devices of the first memory group may perform a first operation in response to a command signal received by the first semiconductor memory devices from the command/address bus and the second semiconductor memory devices of the second memory group may perform a second operation, different from the first operation, in response to the same command signal received by the second semiconductor memory devices from the command/address bus. As taught in Doo, when a command is issued (such as a delete command) to a first semiconductor memory, it can automatically be transmitted to a secondary memory as well, regardless of any determinations that may or may not be made).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita and Hamaguchi with those of Doo. Doo teaches performing an erasure/deletion command for a first and second semiconductor memory based on a result for a first memory regardless of the result for the second memory. This is taught by the command line in Doo which can send the command to both regardless of any second memory determinations. Using this method of command distribution will greatly enhance the speed of command transmission by utilizing a far more efficient shared command/address bus shared by a plurality of semiconductor memory devices (Doo paragraphs [0004-0005], A memory controller provides various commands and addresses to a semiconductor memory device and controls various operations including a memory operation. A method of increasing efficiency of a command/address bus shared by semiconductor memory devices may be desired as demands for a semiconductor memory device capable of operating at high speed have increased. Some exemplary embodiments of the present disclosure provide a semiconductor memory device capable of operating at high speed by efficiently using a command/address bus shared by semiconductor memory devices).

	Claims 15-18 are the corresponding claims to apparatus claims 3-4 and 8-9. They are rejected with the same references and rationale (relying solely on Nakashita and Hamaguchi).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Kunimatsu as applied to claim 1 above, and further in view of Hamaguchi (US Publication No. 2014/0218767 -- "Hamaguchi2014").

Regarding claim 25, Nakashita in view of Hamaguchi in further view of Kunimatsu and in further view of Hamaguchi2014 teaches The information processing apparatus according to Claim 1, wherein a total capacity of the first semiconductor memory and a total capacity of the second semiconductor memory differ from each other (Hamaguchi2014 paragraph [0063], The region name 2002 is used as a file name when the CPU-A 401 backs up the non-volatile data in the HDD 407. A size 2003 is the size of the non-volatile data region corresponding to each identification management number, which is predetermined. Update frequency 2004 is the frequency of updating the non-volatile data region, indicated on a scale of 1 to 10 for each identification management number, which is predetermined. As the updated frequency 2004 becomes closer to "10", the non-volatile data region is unconditionally updated at high frequency, and as the updated frequency becomes closer to "1", the non-volatile data region is updated at low frequency under a specific condition. The aforementioned first and second semiconductor memories as described in Hamaguchi2014 will contain different identification management numbers, which determine the size of the non-volatile storage region. Given this, the size between the first and second semiconductor memories will differ).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita and Hamaguchi and Kunimatsu with those of Hamaguchi2014. Hamaguchi2014 teaches having a different size for the first and second semiconductor memories. This allows for each of the memories to provide further specificity and customization (such as smaller or larger block sizes). Further, the difference in size, or total capacity, can be used to provide a data storage region for a larger data size when the smaller data region has a capacity shortage (Hamaguchi2014 paragraphs [0075-0076], If the CPU-A 401 determines that there is a data region to be discretely arranged (YES in step S105), the process proceeds to step S106. In step S106, the CPU-A 401 updates the value in the discrete arrangement 2007 from "Y" to "N" for the data region having the lowest priority level 2006 in the non-volatile data management table, to decrease the data regions to be discretely arranged. The process then returns to step S103, and the CPU-A 401 recalculates the non-volatile data capacity. As a result, the CPU-A 401 calculates the amount of information to be discretely arranged based on the information to be managed. If the calculated amount of information to be discretely arranged exceeds a predetermined amount, the CPU-A 401 changes the information identified from the information to be managed, from the information to be discretely arranged to the information to be sequentially arranged with respect to the SSD 413. When the information is changed from the information to be discretely arranged to the information to be sequentially managed, the number of updates corresponding to one block is collectively incremented. [0076] On the other hand, if the CPU-A 401 determines that there is a capacity shortage even when there is no data to be discretely arranged (NO in step S105), the process proceeds to step S107. In step S107, the CPU-A 401 displays an error code indicating the capacity shortage with respect to the non-volatile data, and ends the rearrangement process).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Doo as applied to claim 14 above, and further in view of Hamaguchi (US Publication No. 2014/0218767 -- "Hamaguchi2014").

Regarding claim 26, Nakashita in view of Hamaguchi in further view of Doo and in further view of Hamaguchi2014 teaches The information processing apparatus according to Claim 14, wherein a total capacity of the first semiconductor memory and a total capacity of the second semiconductor memory differ from each other (Hamaguchi2014 paragraph [0063], The region name 2002 is used as a file name when the CPU-A 401 backs up the non-volatile data in the HDD 407. A size 2003 is the size of the non-volatile data region corresponding to each identification management number, which is predetermined. Update frequency 2004 is the frequency of updating the non-volatile data region, indicated on a scale of 1 to 10 for each identification management number, which is predetermined. As the updated frequency 2004 becomes closer to "10", the non-volatile data region is unconditionally updated at high frequency, and as the updated frequency becomes closer to "1", the non-volatile data region is updated at low frequency under a specific condition. The aforementioned 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita and Hamaguchi and Doo with those of Hamaguchi2014. Hamaguchi2014 teaches having a different size for the first and second semiconductor memories. This allows for each of the memories to provide further specificity and customization (such as smaller or larger block sizes). Further, the difference in size, or total capacity, can be used to provide a data storage region for a larger data size when the smaller data region has a capacity shortage (Hamaguchi2014 paragraphs [0075-0076], If the CPU-A 401 determines that there is a data region to be discretely arranged (YES in step S105), the process proceeds to step S106. In step S106, the CPU-A 401 updates the value in the discrete arrangement 2007 from "Y" to "N" for the data region having the lowest priority level 2006 in the non-volatile data management table, to decrease the data regions to be discretely arranged. The process then returns to step S103, and the CPU-A 401 recalculates the non-volatile data capacity. As a result, the CPU-A 401 calculates the amount of information to be discretely arranged based on the information to be managed. If the calculated amount of information to be discretely arranged exceeds a predetermined amount, the CPU-A 401 changes the information identified from the information to be managed, from the information to be discretely arranged to the information to be sequentially arranged with respect to the SSD 413. When the information is changed from the information to be discretely arranged to the information to be sequentially managed, the number of updates corresponding to one block is collectively incremented. [0076] On the other hand, if the CPU-A 401 determines that there is a capacity shortage even when there is no data to be discretely arranged (NO in step S105), the process proceeds to step S107. In step S107, the CPU-A 401 displays an error code indicating the capacity shortage with respect to the non-volatile data, and ends the rearrangement process).


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Kunimatsu as applied to claim 1 above, and further in view of Takizawa (US Publication No. 2012/0300260 -- "Takizawa").

Regarding claim 10, Nakashita in view of Hamaguchi in further view of Kunimatsu in further view of Takizawa teaches The information processing apparatus according to Claim 1, wherein the first semiconductor memory is an SSD (Solid State Drive) (Nakashita paragraph [0052], The external I/F controller 405 is connected to and controls the external I/F 451. The operation unit controller 406 is connected to and controls the operation unit 800. The storage controller 412 is connected with a semiconductor storage (hereinafter referred to as the SSD) 413, which is storage equipment. A hard disk drive (hereinafter, referred to as the HDD) 407 which is storage equipment can optionally be connected, as shown by a dotted block, to the storage controller 412. The storage controller 412 controls the SSD 413 and the HDD 407) and the second semiconductor memory is an eMMC (Embedded Multimedia Card) (Takizawa paragraph [0059], The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. The other memory option available may be a different type of flash memory such as an embedded multimedia card).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Kunimatsu with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential storage units in the memory system. Each system of memory or type of flash memory will have certain trade-offs and benefits, such as the affordability of eMMC).

Regarding claim 12, Nakashita in view of Hamaguchi in further view of Kunimatsu and in further view of Takizawa teaches The information processing apparatus according to Claim 1, wherein the first semiconductor memory is an eMMC and the second semiconductor memory is an SSD (Takizawa paragraph [0059-0060], The SSD used as the storage unit 220 in the printing apparatus 200 is not necessarily connected by an HDD compatibility interface (IDE, SATA, SAS, or the like). The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. [0060] Although the storage unit 220 of the printing apparatus 200 is described as a storage unit using a NAND flash memory, the storage unit 220 may be constituted by a storage medium having the maximum reading count such as a ferroelectric memory (FeRAM). Since a NAND flash memory has low risk of the Read Disturb when the reading count is less than the range of 10,000 through 100,000, the suppression of the refreshment operation causes no problem. However, the reading count causing the Read Disturb tends to decrease as the process pattern of the NAND flash memory becomes finer. Therefore, this case needs to determine whether the reading count is less than the count causing the Read Disturb. The entire semiconductor memory and all its partitions/components can be comprised of a singular embedded multimedia card typing).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Kunimatsu with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential storage units in the memory system. Each system of memory or type of flash memory will have certain trade-offs and benefits, such as the affordability of eMMC).


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Doo as applied to claim 1 above, and further in view of Takizawa.

The information processing apparatus according to Claim 14, wherein the first semiconductor memory is an SSD (Solid State Drive) (Nakashita paragraph [0052], The external I/F controller 405 is connected to and controls the external I/F 451. The operation unit controller 406 is connected to and controls the operation unit 800. The storage controller 412 is connected with a semiconductor storage (hereinafter referred to as the SSD) 413, which is storage equipment. A hard disk drive (hereinafter, referred to as the HDD) 407 which is storage equipment can optionally be connected, as shown by a dotted block, to the storage controller 412. The storage controller 412 controls the SSD 413 and the HDD 407) and the second semiconductor memory is an eMMC (Embedded Multimedia Card) (Takizawa paragraph [0059], The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. The other memory option available may be a different type of flash memory such as an embedded multimedia card).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Doo with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential storage units in the memory system. Each system of memory or type of flash memory will have certain trade-offs and benefits, such as the affordability of eMMC).

The information processing apparatus according to Claim 1, wherein the first semiconductor memory is an eMMC and the second semiconductor memory is an SSD (Takizawa paragraph [0059-0060], The SSD used as the storage unit 220 in the printing apparatus 200 is not necessarily connected by an HDD compatibility interface (IDE, SATA, SAS, or the like). The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. [0060] Although the storage unit 220 of the printing apparatus 200 is described as a storage unit using a NAND flash memory, the storage unit 220 may be constituted by a storage medium having the maximum reading count such as a ferroelectric memory (FeRAM). Since a NAND flash memory has low risk of the Read Disturb when the reading count is less than the range of 10,000 through 100,000, the suppression of the refreshment operation causes no problem. However, the reading count causing the Read Disturb tends to decrease as the process pattern of the NAND flash memory becomes finer. Therefore, this case needs to determine whether the reading count is less than the count causing the Read Disturb. The entire semiconductor memory and all its partitions/components can be comprised of a singular embedded multimedia card typing).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Doo with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential .

Allowable Subject Matter
Claims 2, 5 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 21 is a dependent claim, dependent on independent claim 1, which recites limitations regarding the operation of a comparison of the processing apparatus. Claim 21 describes each of the plurality of semiconductor memories containing two separate threshold values or differing sizes (the latter thresholds being associated with smaller values). These threshold values are utilized in a comparison result to compare the volume of the unnecessary data of the second semiconductor memory to a fourth threshold value (smaller than a previous third threshold value) in accordance with a comparison result indicating that the volume of unnecessary data of the first semiconductor memory is equal to or smaller than the first threshold. The concept of utilizing a plurality of thresholds for the amount of unnecessary data in a second semiconductor memory based on a previously determined threshold for unnecessary data in a first semiconductor memory being equal to or smaller than a threshold is a novel concept and process that does not exist in the current technological field nor the prior art. Claims 2, 5 and 22-24 depend on claim 21 and are also indicated as having allowable subject matter.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 9), filed September 28th, 2021, with respect to Claims 1, 10, 12, 14 and 19-20 have been fully considered and are persuasive.  The Claim Objections of Claims 1, 10, 12, 14 and 19-20 has been withdrawn. 

Applicant’s arguments, see page 1 (numbered page 9), filed September 28th, 2021, with respect to Claims 1-5, 8 and 14-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection for failing to distinctly claim subject matter of Claims 1-5, 8 and 14-17 has been withdrawn. 


Applicant’s arguments, see pages 2-3, filed September 28th, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakashita in view of Hamaguchi in further view of Kunimatsu. 
The Kunimatsu reference has been brought in to teach the added limitation corresponding to the threshold of the second semiconductor memory being set in advance based on the comparison of the first semiconductor memory. Further, the Doo reference has been added to the rejection of claim 14 in order to teach the added limitation corresponding to the deletion command being transmitted to both the first and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                  

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136